Citation Nr: 0606243	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. Section 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983. He died in April 2002. The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that denied the veteran's claim of 
entitlement to service connection for cause of the veteran's 
death, and DIC under 38 U.S.C.A. § 1318.

In October 2002, a temporary stay on the claim for DIC under 
38 U.S.C.A. § 1318 was imposed, in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (CAFC) in its decision in National 
Organization of Veterans' Advocates, Inc. V. Secretary of 
Veteran's Affairs, Nos. 00-7095,-7096,- 7098 (Fed. Cir. Aug. 
16, 2001). The stay on adjudicating § 1318 claims was lifted 
in April 2003.  See Chairman's Memorandum 01-03-09 (April 8, 
2003). 

In February 2005, the Board remanded appellant's claim to the 
RO for further evidentiary development including a review of 
the claims file and medical evidence by a cardiologist.  

Finally the Board notes that in March 2002, the veteran filed 
a claim for service connection for hypertension, a heart 
condition, bronchitis, frostbite, and a sinus disorder.  This 
claim was still pending when the veteran died the following 
month.
The issue of service connection for purposes of accrued 
benefits has not yet been addressed by the RO.  As such this 
issue is referred back to the RO for development.


FINDINGS OF FACT

1. The veteran died in April 2002, as a result of 
cardiorespiratory failure, ishemic cardiomyopathy, and severe 
metastatic acidosis.

2. At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.

3. The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.

4. The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2005).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
Finally, VA has a duty to notify the appellant that she 
should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application. Written notice provided in a letter dated 
May 2002, and supplemental statement of the case (SSOC) dated 
August 2005 fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in her possession. 
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
Hence, VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Background

During the veteran's lifetime, service connection was not 
established for any condition.  His service medical records 
reveal essentially normal findings. During service he had two 
widely separated elevated blood pressure (BP) readings, in 
December 1981 (140/98) and March 1983 in his separation 
physical examination (140/82).  

In April 2002, the RO received the appellant's application 
for dependency and indemnity compensation which indicated 
that the veteran had died on April [redacted], 2002. In support of her 
application, she submitted a death certificate indicating 
that the immediate cause of the veteran's death was 
cardiorespiratory failure due to (or as a consequence of) 
ischemic cardiomyopathy due to (or as a consequence of) 
severe metabolic acidosis. An autopsy was not performed. 

In response to the appellant's application for benefits, the 
RO notified her that entitlement to VA death benefits 
required a demonstration that the disability of service 
origin resulted directly in the veteran's death. It indicated 
that the appellant should submit all available medical 
records pertaining to the veteran's treatment for conditions 
related to the cause of the veteran's death. 

Subsequently, the RO received extensive medical records 
including the veteran's final hospitalization summary prior 
to his death.  These indicated that he first was diagnosed 
sometime in 1997 with congestive heart failure (CHF).  A 
January 2000 initial consultation report from Louis Caruso, 
M.D, F.A.C.C, noted the veteran had been diagnosed with CHR, 
hypertension, depression, peptic ulcer disease, and 
alcoholism.  He apparently had a 35 year history of smoking 2 
packs of cigarettes a day, and was a moderate to heavy 
drinker.  A November 2001 echocardiography report from Andre 
K.S. Tse, M.D, revealed severe dilated alcoholic 
cardiomyopathy.

The appellant's main contention is that the veteran's severe 
heart problems which led to his death are related to service.  
In April 2003 the appellant submitted a VA-9 Form, Appeal to 
the Board, in which she noted problems the veteran had in 
service with his blood pressure.

In March 2005 a VA cardiologist reviewed the veteran's claims 
file and medical history.  He noted that the veteran served 
in the Marines from 1981 to 1983.  His first physical prior 
to service in June 1980 revealed a blood pressure (BP) 
reading of 136/78.  Subsequently in October 1981 a BP of 
120/80 was recorded.  During service at least ten separate BP 
readings were taken.  In an isolated BP reading in December 
1981, an elevated BP of 140/98 was recorded when the veteran 
was diagnosed with rhinitis.  The examiner noted that while 
this was an elevated reading more than one reading was 
required to diagnose hypertension.  Medications prescribed at 
the time or some other factors could have caused the elevated 
BP.  Several years later the veteran was diagnosed with 
hypertension and subsequent congestive heart failure and 
cardiomyopathy requiring long term care.  The examiner opined 
that given the information in the charts the hypertension 
diagnosed after service was related to his military service.

The RO returned the file to the examiner with a request to 
offer an additional opinion as to whether or not the 
veteran's hypertension caused or contributed to his death.

In August 2005 the cardiologist opined that it was not likely 
that the veteran's hypertension caused or contributed to the 
cardiorespiratory failure, ischemic cardiomyopathy, or 
metabolic acidosis that ultimately caused his death.  The 
cardiologist noted the veteran had a 5 year history of severe 
ischemic cardiomyopathy prior to his death, and it was 
documented that it and the subsequent congestive heart 
failure were alcohol related.  The veteran also had chronic 
obstructive pulmonary disease (COPD) probably associated with 
nicotine abuse.  The veteran reportedly smoked more than a 
pack of cigarettes a day for most of his adult life including 
up to 2 months prior to death.

The metabolic acidosis etiology was possibly due to alcohol 
ketoacidosis or hypoperfusion due to low cardiac output 
secondary to dilated cardiomyopathy.  
The examiner further noted that the current medical 
literature reported that individuals who consumed large 
quantities of alcohol over many years may develop a clinical 
picture identical to ideopathic dilated cardiomyopathy.  
Alcoholics with advanced heart failure have poor prognosis, 
particularly if they continue to drink.  Less than a quarter 
survive three years. Alcoholic cardiomyopathy is associated 
with low cardiac output and systemic vasoconstriction.  
Finally the examiner noted that he could not find BP readings 
which would meet the diagnostic criteria for hypertension in 
accordance with VBA guidelines.   

Analysis

a. Cause of Death

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to 
the principal cause. It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death. It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).

In this case the veteran died in April 2002, as a result of 
cardiorespiratory failure, ishemic cardiomyopathy, and severe 
metastatic acidosis.  At the time of his death service 
connection was not in effect for any service connected 
disability.  

No competent medical evidence has been submitted to show that 
the illnesses noted on the veteran's death certificate are 
linked to service. There is no evidence of cardiorespiratory 
disease, ishemic cardiomyopathy, or metastatic acidosis in 
service. The medical evidence of record indicates that the 
veteran was first treated for ishemic cardiomyopathy sometime 
in 1997, about 14 years after his discharge from service. 
While the appellant has stated that her husband had problems 
with blood pressure in service, statements by the appellant 
on such matters do not constitute competent medical evidence, 
since, as a layperson, she has no competence to give a 
medical opinion on diagnosis or etiology of a disorder. 
LeShore v. Brown, 8 Vet. App. 406 (1995); Dean v. Brown, 8 
Vet. App. 449 (1995). When the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The only probative medical evidence of record is the medical 
opinion offered by the VA cardiologist in August 2005 after 
he reviewed the medical history and claims file.  He opined 
that while he believed the veteran's hypertension was related 
to his period of service, he did not feel that that it caused 
or contributed to the cardiorespiratory failure, ischemic 
cardiomyopathy, and metabolic acidosis that ultimately caused 
his death.  The cardiologist noted the veteran had severe 
ischemic cardiomyopathy and congestive heart failure which 
were alcohol related.  The examiner further noted that the 
current medical literature reported that individuals who 
consumed large quantities of alcohol over many years may 
develop a clinical picture identical to ideopathic dilated 
cardiomyopathy.  

The Board finds that this medical opinion is persuasive. The 
cardiologist rendered his opinion after he carefully reviewed 
the veteran's claims file and medical history.  

Under the circumstances discussed above, the Board finds that 
the evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim. The 
weight of the evidence demonstrates that the primary cause of 
death (cardiorespiratory failure due to (or as a consequence 
of) ischemic cardiomyopathy due to (or as a consequence of) 
severe metabolic acidosis) is not related to service or to a 
service- connected disability. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for the 
cause of the veteran's death must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. DIC under 38 U.S.C.A. § 1318

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits. Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected. A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling. 38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (2005); cf. Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 
1377-78 (Fed. Cir. 2003) (upholding VA's interpretation in 38 
C.F.R. § 3.22 as the correct interpretation). The service- 
connected disabilities must have either been continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least five years from the date of the veteran's separation 
from service. Ibid. The total rating may be schedular or 
based on unemployability. 38 C.F.R. § 3.22(c).

In this case, at the time of his death, the veteran had no 
service-connected disabilities. Therefore, the veteran's does 
not meet the "totally disabling" requirement under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22. Accordingly, the 
appellant's claim under 38 U.S.C.A. § 1318 must be denied for 
lack of legal merit. See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


